DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2022, has been entered.
Response to Arguments
Applicant’s response to Office action was received on January 4, 2022.
In response to the cancellation of claim 4, there are no longer any claim elements/limitations interpreted under 35 U.S.C. 112(f)/sixth paragraph.
In response to Applicant’s amendment of the claims, please note the new claim objections, below in this Office action.
In response to Applicant’s amendment of the claims, the 101 rejections from the previous Office action have been correspondingly amended, below in this Office action.
Regarding the 101 rejections, Applicant disagrees with Examiner about Applicant’s claims not including a technological improvement or solution.  Applicant states that the claims recite an approach with a clear technological connection, and elements that amount to far more than an abstract idea.
Examiner addressed this issue in the previous Advisory Action, much of which is still applicable now (but not the discussion of conditional language any longer), in which Examiner stated:
The proposed amendments would not overcome the 101 rejections from the immediately preceding Office action, because the proposed claims would continue to be merely an abstract idea of "Certain method of organizing human activity" performed on a generic/general-purpose computing system, which, without more, is not patent-eligible under USPTO 101 guidance.
Regarding Applicant's arguments, Applicant argues that the claims are 101-eligible because they represent a technological solution to a technical problem.  More specifically, Applicant explains that the independent claims provide an improvement to technology in the healthcare services field, resolving the problem of inaccurate location tracking incurred by GPS due to weak or no signals by establishing a temporary field of acceptability and a second field of acceptability.
As an initial matter, note that the first two independent claims are method claims which introduce their last paragraph with an "upon" clause, which is conditional.  Therefore, the step corresponding to that condition need not actually occur or be given weight there.
Next, GPS signal issues being addressed by the application is indeed supported by paragraph [0134] of the patent application publication for Applicant's application, which states:  "The field of acceptability may have or require different permissions based on a location. For example, a field of acceptability may include a larger area in a densely populated urban setting in a smaller city because taller buildings may cause signal disruption or other technological limitations. Local and nearby Wi-Fi connections may be utilized to aid in geolocation, particularly where GPS signals are inadequate. A GPS error amount may also be calculated, and the error associated with a signal or at a different area may be factored into the GPS output or received input. The error amount may be different from location to location to compensate for interference or quality of signal."
Although GPS signal issues may indeed be regarded as a technical problem, the solution or improvement must also be technological under 101 guidance (improvement to a technology or technical field).  That is not the case here.  Applicant's solution to the signal issues here involves setting field(s) of acceptability.  In Applicant's application, the various types of fields of acceptability refer to basically an error range or tolerance from which the fulfillment of a health care service may vary in one or more ways from the corresponding planned service, and still be acceptable for purposes such as billing.  In terms of GPS signal issues, a larger field of acceptability may be set to make up for the GPS tracking data for the service not necessarily being accurate.
However, this is not a technological improvement or solution.  This amounts to simply providing more "slack" for the provision of the service, rather than addressing the GPS signal issue through technology.  An analogy for this would be if a vehicle needed to travel from point A to point B within 5 minutes, but that the engine of that vehicle simply was not capable of the speed needed to accomplish that.  If we were to improve the design of the engine so that the vehicle could then travel fast enough, that may be a technological solution and a technological improvement.  In contrast, if we simply state that we will allow the vehicle to arrive two minutes late, and that that will be considered acceptable, that would not be a technological solution nor a technological improvement:  the technology is not being changed; the vehicle is simply being allowed more time.  Therefore, Examiner does not find Applicant's technological improvement argument to be persuasive.
On p. 12 of Applicant's After-Final Response, Applicant adds a second argument for eligibility based on adding detail to the field of acceptability in the claim language.  In response, the concept of the field of acceptability here is part of the abstract idea, being an allowed range of characteristics of the service actually provided that will be considered acceptable.  Simply adding further description, to what the field of acceptability is, does not necessarily make it non-abstract.  Here, the detail provided about the field of acceptability continues to be abstract, since it is simply specifying particular types of data used to define the field of acceptability which does not change the abstract subject matter of the concept itself within the overall abstract idea of the the claims.  This is comparable to adding additional variables to a mathematical function in a claim; the mathematical function would continue to be an abstract idea by its nature, even though defined more specifically.  Therefore, Examiner does not find this 101 argument to be persuasive.

Applicant adds that the claims recite GPS technology and a GPS for converting data by geo-coding it into geo-location coordinates, and for identifying the location of a computing device based on real-time data to establish the temporary field of acceptability and the second field of acceptability.  In response, as addressed by Examiner in the 101 rejections, below in this Office action, real-time GPS tracking technology was so widespread in computing devices by the time of Applicant’s priority date that it may be regarded as generic/general-purpose computing system components, which, without more, do not render patent-eligibility to a claim reciting an abstract idea, as is the case with Applicant’s claims.
Applicant next references the claim feature of the patient confirming that one or more additional caregivers are in or traveling to one or more locations, leading to the temporary field of acceptability being incorporated into a second field of acceptability.  However, this is simply the processing of additional data with respect to managing various fields of acceptability, which amounts to an amount of “slack” given to caregivers in performing the service requests.  This is not helpful here for 101 purposes because it is part of the abstract idea, and not an additional element beyond the abstract idea that is needed to render eligibility under Prong 2 or Step 2B of 101 analysis.
Applicant next states:
Amended independent Claims 1, 10 and 18 substantially improve the billing efficiency by reducing the denial of a billing request through technical means, by the new approach of using one or more sets of GPS data to create the field of acceptability and dynamically updating by establishing a temporary field of acceptability, and then incorporate the temporary field of acceptability based on collecting more GPS data into the second field of acceptability.  This is a substantial improvement in the technology, in that the billing request will not be denied.  Thus, without the solution provided by the Applicant of the field of acceptability, the healthcare billing would be rejected automatically because the healthcare service would not recognize the caregiver has completed the work, due to weak or no signal of the GPS.

(Applicant’s RCE, pp. 11-12).  Again, the GPS technology here is not a technological improvement, as there is no indication that it has to operate in a new way that is different from typical generic GPS location tracking.  The various fields of acceptability are not technological improvements because they simply represent slack or tolerance given in the acceptance of the billing request, as Examiner explained in the above Advisory Action comments.  The concept of providing a particular level of slack or tolerance is a data processing feature that is part of the abstract idea, and not an additional element beyond the abstract idea, for Prong 2 or Step 2B 101 analysis purposes.  This is different from, for example, an improved GPS device that is more reliable than prior art GPS tracking technologies.  While Applicant’s claims may result in more efficient health care billing, that would be an improvement in a business process, as opposed to an improvement to a technology or technical field.  Therefore, Examiner does not find this Applicant argument to be persuasive.
Applicant next responds to Examiner’s discussion of how adding further detail to the field of acceptability feature does not necessarily make it non-abstract, by responding that the field of acceptability further provides an innovative and improved technological approach with a clear technological connection to substantially prevent payment for fraudulent jobs done by the caregivers because the field of acceptability requires and collects live data in order to determine the allowed range of the service that is going to be accepted.  Applicant then reviews the value of verification that health care services were properly provided.  In response, while Applicant’s claims may indeed represent some value in the non-technical field of health care billing, the 101 analysis framework is what applies with respect to whether the claims overcome the 101 rejections.  As indicated in the rejections below, and discussed above in this Office action, currently the claims amount to an abstract idea performed by generic computing components.  Under the 101 analysis framework, this is not enough for patent-eligibility, as discussed in the rejections, and above in this Office action.  Therefore, Examiner does not find this Applicant argument to be persuasive.
Claim Objections
Claims 1, 10, and 18 are objected to because of the following informalities:
a.  In the second-to-last line of Claim 1, immediately before the word “incorporating”, please insert --and -- to address an issue with grammar.
b.  In the second-to-last line of Claim 10, immediately before the word “incorporating”, please insert --and -- to address an issue with grammar.
c.  In the second-to-last line of Claim 18, immediately before the word “incorporating”, please insert --and -- to address an issue with grammar.
Appropriate correction is required.
Claim Interpretation
In response to the cancellation of claim 4, there are no longer any claim elements/limitations interpreted under 35 U.S.C. 112(f)/sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-3 and 5-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 1, Claim(s) 1 recite(s):
- receiving service request data related to a service request for a patient, the service request data including a designated service location and a designated service time for the patient;
- establishing a field of acceptability for complying with the service request in accordance with one or more predetermined rules, wherein the field of acceptability includes the designated service location, a plurality of locations distinct from the designated service location, the designated service time, and a time period which includes the designated service time; and corresponding aggregated data comprising at least one of (i) one or more service location data sets corresponding to at least one of the designated service location, or (ii) one or more service time data sets corresponding to at least one of the designated service time;
- receiving service location data and service time data from a caregiver assigned to service the service request;
- receiving a billing request associated with the service request;
- responsive to identifying non-compliance with the service request, adjusting at least a portion of the service location data to match the designated service location of the service request from a confirmation of the patient;
- responsive to the data being outside of the field of acceptability based on one or more sets of service location data and the service time data, establishing a temporary field of acceptability;
- receiving a confirmation from the patient affirming that the one or more additional caregiver is in or travelling to one or more locations, wherein the one or more locations are within the temporary field of acceptability, incorporating the temporary field of acceptability into a second field of acceptability.
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  relates to service verification as part of a billing operation; since there is billing, this is a commercial interaction involving business relations;
- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  manages the behavior of the caregiver by verifying that caregiver is fulfilling the service request correctly; also manages interactions between the caregiver and the patient.
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- server; computer; real-time data and communications; generated by a global positioning system (GPS) receiver; a first computing device; automatically performing steps; second computing device:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The claim(s) are not patent eligible.

As per dependent claim(s) 2-3 and 5-9, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).
Those dependent claim(s) add the following generic computer components, which do not integrate the abstract idea into a practical application, nor add significantly more, under the same reasoning as given above with respect to generic computer components in the independent claim(s).  Those additional generic computer components and their corresponding dependent claim(s) are as follows:
- global positioning system (GPS) unit (claim 3);
- mobile device (claim 3);
- one or more computing devices (claim 6);
- database (claim 6);
- user engagement panel (claim 8).
The remaining added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional step(s) and/or detail to the abstract idea; as part of the abstract idea, they cannot integrate into a practical application or be significantly more than the abstract idea of which they are a part.  For example, claim 9 merely further specifies the contents of the service request and the one or more predetermined rules.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application, nor add significantly more.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

Claim(s) 1-3 and 5-9 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Claim(s) 10-13 and 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 10, Claim(s) 10 recite(s):
- receiving service request data related to a service request for a patient, the service request data including a designated service location and a designated service time;
- establishing a field of acceptability in accordance with one or more predetermined rules for complying with the service request;
- receiving service location data and service time data from a caregiver assigned to service the service request;
- responsive to identifying the non-compliance with the service request, outputting a notification to the caregiver of non-compliance with the service request, and at least one of: (i) prompting the caregiver to comply with the service request; or (ii) prompting the caregiver to submit at least one of a reason or evidence of a reason for the non-compliance with the service request;
- responsive to the data being outside of the field of acceptability based on one or more sets of service location data and the service time data, establishing a temporary field of acceptability;
- receiving a confirmation from the patient affirming that the one or more additional caregiver is in or travelling to one or more locations, wherein the one or more locations are within the temporary field of acceptability, incorporating the temporary field of acceptability into a second field of acceptability.
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  relates to service verification as part of providing a service; providing a service encompasses commercial, legal, marketing, and business-relation interactions;
- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  manages the behavior of the caregiver by verifying that caregiver is fulfilling the service request correctly; also manages interactions between the caregiver and the patient.
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- server; computer; real-time data and communications; generated by a global positioning system (GPS) receiver; a first computing device; automatically performing steps; outputting by transmitting; a second computing device:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The claim(s) are not patent eligible.

As per dependent claim(s) 11-13 and 16-17, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).
Those dependent claim(s) add the following generic computer components, which do not integrate the abstract idea into a practical application, nor add significantly more, under the same reasoning as given above with respect to generic computer components in the independent claim(s).  Those additional generic computer components and their corresponding dependent claim(s) are as follows:
- user engagement panel (claim 11);
- one or more computing devices (claim 12).
The remaining added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional step(s) and/or detail to the abstract idea; as part of the abstract idea, they cannot integrate into a practical application or be significantly more than the abstract idea of which they are a part.  For example, claim 17 merely adds a requirement for including the temporary field into the second field of acceptability.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application, nor add significantly more.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

Claim(s) 10-13 and 16-17 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Claim(s) 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 18, Claim(s) 18 recite(s):
- a plurality of service requests and first location data associated with a patient, each service request including one or more requested services and an anticipated duration of the requested service;
- receive second location data from a caregiver, wherein the second location data identifies location of the caregiver at times the caregiver are physically at the locations;
- receive a service request for a patient, the service request including a designated service location and a designated service time;
- establish a field of acceptability in accordance with one or more predetermined rules for complying with the service request, wherein the field of acceptability includes the designated service location, a plurality of locations distinct from the designated service location, the designated service time, and a time period which includes the designated service time; and corresponding aggregated data comprising at least one of (i) one or more service location data sets corresponding to at least one of the designated service location, or (ii) one or more service time data sets corresponding to at least one of the designated service time;
- receive service location data and service time data from a caregiver assigned to service the service request;
- receive a billing request associated with the service request;
- responsive to identifying non-compliance with the service request, adjust at least a portion of the service location data or the service time data to match the designated service location or the designated service time of the service request from a confirmation of the patient;
- responsive to the data being outside of the field of acceptability based on one or more sets of service location data and the service time data, establishing a temporary field of acceptability;
- receiving a confirmation from the patient affirming that one or more additional caregiver is in or travelling to one or more locations, wherein the one or more locations are within the temporary field of acceptability, incorporating the temporary field of acceptability into a second field of acceptability.
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  relates to service verification as part of a billing operation; since there is billing, this is a commercial interaction involving business relations;
- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  manages the behavior of the caregiver by verifying that caregiver is fulfilling the service request correctly; also manages interactions between the caregiver and the patient.
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- computer; database for storing; a server configured; generated/determined by one or more location identifier units of computing devices; one or more processors programmed; real-time data and communications; generated by a global positioning system (GPS) receiver; a first computing device; automatically performing steps; a second computing device:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The claim(s) are not patent eligible.

As per dependent claim(s) 19-20, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).
Those dependent claim(s) add the following generic computer components, which do not integrate the abstract idea into a practical application, nor add significantly more, under the same reasoning as given above with respect to generic computer components in the independent claim(s).  Those additional generic computer components and their corresponding dependent claim(s) are as follows:
- wherein the first computing device includes a camera configured for taking a photograph having metadata verifying use of the first computing device to take the photograph at a particular location and at a particular time (claim 19);
- photograph (claim 20).
The remaining added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional step(s) and/or detail to the abstract idea; as part of the abstract idea, they cannot integrate into a practical application or be significantly more than the abstract idea of which they are a part.  For example, the remaining elements/limitations of claim 20 merely add a notification feature to the abstract idea.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application, nor add significantly more.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

Claim(s) 18-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.  Thompson, US 20070129967 A1 (automated method for medical care management);
b.  Mitchell, US 20110054924 A1 (patient communications device).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606. The examiner can normally be reached M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628